

95 S4660 IS: Diversity in Defense Act of 2020
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4660IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Jones introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend titles 10 and 14, United States Code, to include certain diversity-related requirements for the Armed Forces and the Coast Guard, and for other purposes. 1.Short titleThis Act may be cited as the Diversity in Defense Act of 2020.2.Chief Diversity Officers(a)Department of Defense(1)In generalChapter 4 of title 10, United States Code, is amended by inserting after section 132a the following new section:133.Chief Diversity Officer(a)Chief Diversity Officer(1)There is a Chief Diversity Officer of the Department of Defense, appointed from civilian life by the President, by and with the advice and consent of the Senate.(2)The Chief Diversity Officer shall be appointed from among persons who have an extensive management or business background and experience with diversity and inclusion. A person may not be appointed as Chief Diversity Officer within seven years after relief from active duty as a commissioned officer of a regular component of an armed force.(b)Powers and dutiesThe Chief Diversity Officer—(1)is responsible for policy, oversight, guidance, and coordination for all matters of the Department of Defense related to diversity and inclusion, including matters in connection with the armed forces and members of the armed forces and the civilian employees of the Department; (2)exercises authority to direct the Secretaries of the military departments and the heads of all other elements of the Department with regard to matters for which the Chief Diversity Officer has responsibility under this section;(3)exercises authority, direction, and control over the Office of People Analytics, or any successor organization;(4)shall establish and maintain a Department of Defense strategic plan that publicly states a diversity definition, vision, and goals for the Department;(5)shall define a set of strategic metrics that are directly linked to key organizational priorities and goals, actionable, and actively used to implement the strategic plan;(6)shall establish training in diversity dynamics and training in practices for leading diverse groups effectively;(7)shall establish and maintain a strategic plan for diverse participation by institutions of higher education (including Historically Black colleges and universities and minority-serving institutions), federally funded research and development centers, and individuals in defense-related research, development, testing, and evaluation activities; (8)shall establish and maintain a strategic plan for outreach to, and recruiting from, untapped locations and underrepresented demographic groups;(9)shall conduct regular, rigorous evaluations and assessments of diversity within the Department; and(10)shall perform such additional duties and exercise such powers as the Secretary of Defense may prescribe.(c)Precedence in the Department of Defense(1)The Chief Diversity Officer shall report directly to the Secretary of Defense in the performance of duties under this section.(2)The Chief Diversity Officer takes precedence in the Department of Defense after the Chief Management Officer of the Department of Defense.(d)DefinitionsIn this section:(1)The term Historically Black colleges and universities means part B institutions (as that term is defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)).(2)The term minority-serving institutions means institutions described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))..(2)Conforming amendments on precedence in OSDChapter 4 of such title is further amended—(A)in section 131(b)—(i)by redesignated paragraphs (3) through (9) as paragraphs (4) through (10), respectively; and(ii)by inserting after paragraph (2) the following new paragraph (3):(3)The Chief Diversity Officer of the Department of Defense.;(B)in section 133a(c)—(i)in paragraph (1), by striking and the Chief Information Officer of the Department of Defense and inserting the Chief Information Officer of the Department of Defense, and the Chief Diversity Officer of the Department of Defense; and(ii)in paragraph (2), by inserting the Chief Diversity Officer, after the Chief Management Officer,; and(C)in section 133b(c)—(i)in paragraph (1), by striking and the Chief Information Officer of the Department of Defense and inserting the Chief Information Officer of the Department of Defense, and the Chief Diversity Officer of the Department of Defense; and(ii)in paragraph (2), by inserting the Chief Diversity Officer, after the Chief Management Officer,.(3)Joint responsibility with USD (P&R)Section 136(b) of such title is amended by inserting the Chief Diversity Officer and after control of the Secretary of Defense,.(4)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by inserting after the item relating to section 132a the following new item:133. Chief Diversity Officer..(b)Department of the Army(1)In generalChapter 703 of title 10, United States Code, is amended by inserting after section 7015 the following new section:7015a.Chief Diversity Officer(a)Chief Diversity Officer(1)There is a Chief Diversity Officer of the Department of the Army, appointed from civilian life by the President, by and with the advice and consent of the Senate.(2)The Chief Diversity Officer shall be appointed from among persons who have an extensive management or business background and experience with diversity and inclusion.(b)Powers and dutiesThe Chief Diversity Officer—(1)is responsible for policy, oversight, guidance, and coordination for all matters of the Department of the Army related to diversity and inclusion, including matters in connection with the Army and members of the Army and the civilian employees of the Department;(2)exercises authority to direct the heads of all other elements of the Department with regard to matters for which the Chief Diversity Officer has responsibility under this section;(3)shall establish training in diversity dynamics and training in practices for leading diverse groups effectively;(4)shall conduct regular, rigorous evaluations and assessments of diversity within the Department; and(5)shall perform such additional duties and exercise such powers as the Secretary of the Army may prescribe..(2)Precedence in Office of Secretary of the ArmySection 7014(b) of such title is amended—(A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and(B)by inserting after paragraph (1) the following new paragraph (2):(2)The Chief Diversity Officer of the Department of the Army..(3)Diversity and inclusion among responsibilities of Office of Secretary of the ArmySection 7014(c)(1) of such title is amended by adding at the end the following new subparagraph:(H)Diversity and inclusion. .(4)Clerical amendmentThe table of sections at the beginning of chapter 703 of such title is amended by inserting after the item relating to section 7015 the following new item:7015a. Chief Diversity Officer..(c)Department of the Navy(1)In generalChapter 803 of title 10, United States Code, is amended by inserting after section 8015 the following new section:8015a.Chief Diversity Officer(a)Chief Diversity Officer(1)There is a Chief Diversity Officer of the Department of the Navy, appointed from civilian life by the President, by and with the advice and consent of the Senate.(2)The Chief Diversity Officer shall be appointed from among persons who have an extensive management or business background and experience with diversity and inclusion.(b)Powers and dutiesThe Chief Diversity Officer—(1)is responsible for policy, oversight, guidance, and coordination for all matters of the Department of the Navy related to diversity and inclusion, including matters in connection with the Navy and the Marine Corps and members of the Navy and the Marine Corps and the civilian employees of the Department;(2)exercises authority to direct the heads of all other elements of the Department with regard to matters for which the Chief Diversity Officer has responsibility under this section;(3)shall establish training in diversity dynamics and training in practices for leading diverse groups effectively;(4)shall conduct regular, rigorous evaluations and assessments of diversity within the Department; and(5)shall perform such additional duties and exercise such powers as the Secretary of the Navy may prescribe..(2)Precedence in Office of Secretary of the NavySection 8014(b) of such title is amended—(A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and(B)by inserting after paragraph (1) the following new paragraph (2):(2)The Chief Diversity Officer of the Department of the Navy..(3)Diversity and inclusion among responsibilities of Office of Secretary of the NavySection 8014(c)(1) of such title is amended by adding at the end the following new subparagraph:(H)Diversity and inclusion. .(4)Clerical amendmentThe table of sections at the beginning of chapter 803 of such title is amended by inserting after the item relating to section 8015 the following new item:8015a. Chief Diversity Officer..(d)Department of the Air Force(1)In generalChapter 903 of title 10, United States Code, is amended by inserting after section 9015 the following new section:9015a.Chief Diversity Officer(a)Chief diversity officer(1)There is a Chief Diversity Officer of the Department of the Air Force, appointed from civilian life by the President, by and with the advice and consent of the Senate.(2)The Chief Diversity Officer shall be appointed from among persons who have an extensive management or business background and experience with diversity and inclusion.(b)Powers and dutiesThe Chief Diversity Officer—(1)is responsible for policy, oversight, guidance, and coordination for all matters of the Department of the Air Force related to diversity and inclusion, including matters in connection with the Air Force and the Space Force and members of the Air Force and the Space Force and the civilian employees of the Department;(2)exercises authority to direct the heads of all other elements of the Department with regard to matters for which the Chief Diversity Officer has responsibility under this section;(3)shall establish training in diversity dynamics and training in practices for leading diverse groups effectively;(4)shall conduct regular, rigorous evaluations and assessments of diversity within the Department; and(5)shall perform such additional duties and exercise such powers as the Secretary of the Air Force may prescribe..(2)Precedence in Office of Secretary of the Air ForceSection 9014(b) of such title is amended—(A)by redesignating paragraphs (2) through (7) as paragraphs (3) through (8), respectively; and(B)by inserting after paragraph (1) the following new paragraph (2):(2)The Chief Diversity Officer of the Department of the Air Force..(3)Diversity and inclusion among responsibilities of Office of Secretary of the Air ForceSection 8014(c)(1) of such title is amended by adding at the end the following new subparagraph:(H)Diversity and inclusion. .(4)Clerical amendmentThe table of sections at the beginning of chapter 903 of such title is amended by inserting after the item relating to section 9015 the following new item:9015a. Chief Diversity Officer..(e)Coast Guard(1)In generalChapter 3 of title 14, United States Code, is amended by adding at the end the following new section:321.Chief Diversity Officer(a)Establishment(1)There is a Chief Diversity Officer of the Coast Guard, appointed from civilian life by the President, by and with the advice and consent of the Senate.(2)The Chief Diversity Officer shall be appointed from among persons who have an extensive management or business background and experience with diversity and inclusion.(b)Powers and dutiesThe Chief Diversity Officer—(1)is responsible for policy, oversight, guidance, and coordination for all matters of the Coast Guard related to diversity and inclusion;(2)exercises authority to direct the heads of all other elements of the Coast Guard with regard to matters for which the Chief Diversity Officer has responsibility under this section;(3)shall establish training in diversity dynamics and training in practices for leading diverse groups effectively;(4)shall conduct regular, rigorous evaluations and assessments of diversity within the Coast Guard; and(5)shall perform such additional duties and exercise such powers as the Commandant may prescribe.(c)ReportingThe Chief Diversity Officer shall report directly to the Commandant in the performance of duties under this section..(2)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by adding at the end the following new item:321. Chief Diversity Officer..(f)Executive schedule matters(1)Level IISection 5313 of title 5, United States Code, is amended by inserting after the item relating to the Chief Management Officer of the Department of Defense the following new item:Chief Diversity Officer of the Department of Defense..(2)Level IIISection 5314 of title 5, United States Code, is amended—(A)by inserting after the item relating to the Under Secretary of the Navy the following new items:Chief Diversity Officer of the Department of the Army.Chief Diversity Officer of the Department of the Navy.Chief Diversity Officer of the Department of the Air Force.; and(B)by adding at the following new item:Chief Diversity Officer of the Coast Guard..(g)Effective dateThe amendments made by this section shall take effect on February 1, 2021.3.Diversity and Inclusion Advisory Council of the Department of Defense(a)In generalChapter 7 of title 10, United States Code, is amended by inserting before section 187 the following:186.Diversity and Inclusion Advisory Council(a)In generalThe Secretary of Defense shall establish and maintain within the Department of Defense a council to be known as the Diversity and Inclusion Advisory Council of the Department of Defense (referred to in this section as the Council).(b)Membership(1)In generalThe Council shall be composed of not fewer than 22 members, including the Federal officers specified in paragraph (2), and not fewer than 12 members appointed by the Secretary from nongovernmental positions described in paragraph (3).(2)Federal officersThe Federal officers specified in this paragraph are the following:(A)The Chief Diversity Officer of the Department of Defense.(B)The Under Secretary of Defense for Personnel and Readiness.(C)The Chief of Staff of the Army.(D)The Chief of Naval Operations.(E)The Chief of Staff of the Air Force.(F)The Chief of Space Operations.(G)The Chief of Staff of the Air Force.(H)The Commandant of the Marine Corps.(I)The Commandant of the Coast Guard.(J)The Chief of the National Guard Bureau.(3)Nongovernmental positionsNongovernmental positions described in this paragraph are the following:(A)Five presidents or chancellors of institutions of higher education, including private and public institutions representing diverse areas of the United States.(B)Senior leaders of the defense industries of the United States.(C)Senior leaders of veterans or military service organizations.(D)Veterans (as defined in section 101 of title 38).(E)Others determined appropriate by the Secretary.(4)Timing of appointmentsAppointments to the Council shall be made not later than four months after the date of the enactment of this section.(5)Terms(A)In generalEach member shall be appointed for a term of two years.(B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed.(6)Chair and Vice Chair(A)ChairThe Chief Diversity Officer of the Department of Defense shall be the Chair of the Council.(B)Vice ChairThe Vice Chair shall be designated by the Secretary at the time of the appointment of the members pursuant to paragraph (4), and when a vacancy of the Vice Chair occurs, as the case may be.(c)Meeting(1)MeetingsThe Council shall meet not fewer than four times each year at the call of the Chair or Vice Chair.(2)QuorumTwelve members of the Council, including six appointed under subsection (c)(2) and six appointed under subsection (c)(3), shall constitute a quorum. (d)DutiesThe Council shall provide advice and recommendations to the Secretary on matters concerning diversity and inclusion in the Department of Defense, relating to the following:(1)Aligning diversity and inclusion with the strategic goals of the Department.(2)Conducting strategic outreach efforts to identify, attract, and recruit individuals that represent the demographic diversity of the United States.(3)Developing, mentoring, and retaining a diverse and inclusive armed forces.(4)Encouraging leadership development through diversity and inclusion practices and processes. (e)Compensation(1)Prohibition on compensationExcept as provided in paragraph (2), members of the Council may not receive additional pay, allowances, or benefits by reason of their service on the Council.(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5.(f)Administrative support servicesUpon the request of the Council, the Secretary shall provide to the Council, on a reimbursable basis, the administrative support services necessary for the Council to carry out its responsibilities under this section.(g)ReportsNot later than 180 days after the date on which the Council holds its initial meeting under subsection (c) and annually thereafter, the Council shall submit to the congressional defense committees a report containing a detailed statement of the advice and recommendations of the Council pursuant to subsection (d)..(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting before the item relating to section 187 the following:186. Diversity and Inclusion Advisory Council..4.Diversity and inclusion reporting requirements(a)Standard diversity metrics and annual reporting requirementSection 113 of title 10, United States Code, is amended—(1)in subsection (c)—(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(B)by inserting after paragraph (1) the following new paragraph (2):(2)a report from each military department on the goals, barriers, and status of diversity and inclusion of that military department;; (2)in subsection (g)(1)(B), by inserting after clause (vi) the following new clause:(vii)Strategic metrics and benchmarks evaluating how the officer and enlisted corps reflects the eligible United States population across all armed forces and grades.;(3)by redesignating subsections (m) and (n) as subsections (n) and (o), respectively; and(4)by inserting after subsection (k), the following new subsections (l) and (m):(l)(1)The Secretary of Defense shall establish and maintain a standard set of strategic metrics and benchmarks toward the achievement of each of the objectives as follows:(A)An officer and enlisted corps that reflects the eligible United States population across all armed forces and grades.(B)A military force that is able to prevail in its wars, prevent and deter conflict, defeat adversaries and succeed in a wide range of contingencies, and preserve and enhance the all-volunteer force.(2)In implementing the requirement in paragraph (1), the Secretary shall—(A)establish a universal data collection system to ensure comparability across each military department;(B)establish standard definitions of demographic groups, a common methodology, and a common reporting structure across each military department;(C)conduct annual barrier analyses to review demographic diversity patterns across the military life cycle, starting with accessions; and(D)each year meet with the Secretaries of the military departments, the Chiefs of Staff of the armed forces, and the Chairman of the Joint Chiefs of Staff to assess progress towards the objectives specified in paragraph (1) and establish recommendations to meet such objectives.(m)The Secretary shall include in each national defense strategy under subsection (g)—(1)the demographics, disaggregated by grade, ethnicity, race, gender, and military occupational specialty, for—(A)accession into the armed forces;(B)the enlisted corps;(C)the commissioned officers;(D)graduates of the military service academies;(E)the rate of promotion in the promotion zone;(F)the rate of promotion below the zone for promotion;(G)the rates of retention;(H)command selection;(I)special assignments;(J)career broadening assignments;(K)aides to general officers and flag officers; and(L)any other matter the Secretary determines appropriate;(2)an analysis of assignment patterns by ethnicity, race, and gender;(3)an analysis of attitudinal survey data by ethnicity, race, and gender;(4)an assessment of the available pool of qualified of Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, Alaska Native, and female candidates for positions in pay grades O–9 and O–10;(5)identification of persistent, group-specific deviations from overall averages and plans to investigate underlying causes; and(6)summaries of progress made on previous actions..(b)National Guard diversity reportingSection 10504 of title 10, United States Code, is amended by adding at the end the following new subsection (d):(d)Report on diversity and inclusion(1)Not less than once every four years, the Chief of the National Guard Bureau shall report in writing to the Secretary of Defense and Congress on the status of diversity in each State, Territory, and the District of Columbia for all grades of the Army National Guard and Air National Guard.(2)Each report under paragraph (1) shall include—(A)the demographics, disaggregated by State, grade, ethnicity, race, gender, and military occupational specialty, for—(i)accession into the National Guard;(ii)the enlisted corps;(iii)the commissioned officers;(iv)the rate of promotion in the promotion zone;(v)the rate of promotion below the zone for promotion;(vi)the rates of retention;(vii)command selection;(viii)special assignments;(ix)career broadening assignments;(x)aides to a general officer; and(xi)any other matter the Chief of the National Guard Bureau determines appropriate;(B)an analysis of assignment patterns by ethnicity, race, and gender;(C)an analysis of attitudinal survey data by ethnicity, race, and gender;(D)an assessment of the available pool of qualified of Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, Alaska Native, and female candidates for National Guard positions in pay grades O–9 and O–10;(E)identification of persistent, group-specific deviations from overall averages and plans to investigate underlying causes; and(F)summaries of progress made on previous actions.(3)The Chief of the National Guard Bureau shall—(A)publish on an appropriate publicly available website of the National Guard the reports required under paragraph (1); and(B)ensure that any data included with the report is made available in a machine-readable format that is downloadable, searchable, and sortable..(c)Coast Guard diversity reporting(1)Annual report in Coast Guard authorization requestSection 5101(b) of title 14, United States Code, is amended—(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(B)by inserting after paragraph (1) the following new paragraph (2):(2)the goals, barriers, and status of diversity and inclusion;.(2)Quadrennial reportChapter 51 of such title is amended by inserting after section 5104 the following new section:5104a.Quadrennial report on diversity and inclusionNot less than once every four years, the Secretary shall include in the Coast Guard authorization request under section 5101 of this title—(1)the demographics, disaggregated by grade, ethnicity, race, gender, and military occupational specialty, for—(A)accession into the Coast Guard;(B)the enlisted corps;(C)the commissioned officers;(D)graduates of the Coast Guard Academy;(E)the rate of promotion in the promotion zone;(F)the rate of promotion below the zone for promotion;(G)the rates of retention;(H)command selection;(I)special assignments;(J)career broadening assignments;(K)aides to a flag officer; and(L)any other matter the Secretary determines appropriate;(2)an analysis of assignment patterns by ethnicity, race, and gender;(3)an analysis of attitudinal survey data by ethnicity, race, and gender;(4)an assessment of the available pool of qualified of Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, Alaska Native, and female candidates for Coast Guard positions in pay grades O–9 and O–10;(5)identification of persistent, group-specific deviations from overall averages and plans to investigate underlying causes; and(6)summaries of progress made on previous actions..(3)Clerical amendmentThe table of sections at the beginning of chapter 51 of such title is amended by inserting after the item relating to section 5104 the following new item:5104a. Quadrennial report on diversity and inclusion..(d)Consideration of diversity in appointments of officers to O–9 and O–10 grades(1)Army, Navy, Air Force, Marine Corps, and Space ForceSection 601 of title 10, United States Code, is amended by adding at the end the following new subsections:(e)The Chairman of the Joint Chiefs of Staff shall consider all Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, Alaska Native, and female candidates prior to recommending to the President an initial appointment to the grade of lieutenant general or vice admiral, or an initial appointment to the grade of general or admiral under subsection (a).(f)When seeking the advice and consent of the Senate for the appointment of an officer under subsection (a), the President shall submit to the Committee on Armed Services of the Senate a certification—(1)that all Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, Alaska Native, and female candidates were considered for appointment; and(2)that—(A)none of the candidates under paragraph (1) met the qualifications needed by an officer serving in that position or office to carry out effectively the duties and responsibilities of that position or office; or(B)the officers currently serving in the positions designated under subsection (a) represent the diversity of the armed forces to the extent practicable..(2)O–9 grades in Coast GuardSection 305(a) of title 14, United States Code, is amended by adding at the end the following new paragraphs:(4)The Commandant shall consider all Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, Alaska Native, and female candidates prior to recommending to the President an initial appointment to the grade of vice admiral under this subsection.(5)When seeking the advice and consent of the Senate for the appointment of an officer under paragraph (2), the President shall submit to the committee of the Senate with jurisdiction over the department in which the Coast Guard is operating a certification—(A)that all Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, Alaska Native, and female candidates were considered for appointment; and(B)that—(i)none of the candidates under subparagraph (A) met the qualifications needed by an officer serving in that position or office to carry out effectively the duties and responsibilities of that position or office; or(ii)the officers currently serving in the positions designated under paragraph (1) represent the diversity of the Coast Guard to the extent practicable.. 5.Report on demographics of officers appointed to certain gradesNot later than the first October 1 to occur after the date of the enactment of this Act, and annually thereafter, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report summarizing the gender and race of each individual who received an appointment under section 531 or 601 of title 10, United States Code, during the immediately preceding fiscal year.6.Mentoring and career counseling program(a)Program required(1)In generalChapter 107 of title 10, United States Code, is amended by adding at the end the following new section:2158.Mentoring and career counseling program(a)In generalThe Secretary of Defense, in coordination with the Secretaries of the military departments and the Chief Diversity Officer, shall carry out a program for mentoring and career counseling that—(1)ensures that the occupancy of each military occupational specialty and career field reflects the demographics of the armed forces; and(2)ensures that the membership of each grade of each armed force reflects the demographics of the armed forces.(b)Program description and componentsThe program under subsection (a) shall—(1)include mentoring and career counseling efforts that start prior to the initial career field decision point and continue throughout the career of each participating member;(2)provide guidance on accession into the military occupational specialties and career fields that experience the highest rates and greatest number of promotions to a grade above O–6; and(3)promote information regarding career choices, including opportunities in the reserve components, to optimize the ability of a participating member to make informed career choices from accession to retirement.(c)Evaluation metricsThe Secretary shall establish and maintain metrics to evaluate the effectiveness of the program under this section..(2)Clerical amendmentThe table of sections at the beginning of chapter 107 of such title is amended by at the end the following new item:2158. Mentoring and career counseling program..(b)Interim report(1)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the implementation of section 2158 of title 10, United States Code, as added by subsection (a).(2)ElementsThe report under paragraph (1) shall include the following:(A)A description and assessment of the manner in which the Department of Defense shall implement the program under subsection (a) of such section 2158.(B)The initial evaluation metrics developed under subsection (c) of such section 2158.(C)An explanation of whether the program will be carried out as part of another program of the Department or through the establishment of a separate program.(D)A comprehensive description of the additional personnel, resources, and training that will be required to implement the program, including identification of the specific number of additional billets that will be needed to staff the program.(E)Recommendations of the Secretary for additional legislation that the Secretary determines necessary to effectively and efficiently implement the program.(c)Annual report(1)Report requiredNot later than October 1, 2022, and annually thereafter for three years, the Secretary of Defense shall submit to the congressional defense committees a report on the program under section 2158 of title 10, United States Code, as added by subsection (a).(2)ElementsEach report under paragraph (1) shall include, disaggregated by Armed Force, the following:(A)The most current evaluation metrics developed under subsection (c) of such section 2158.(B)The number of individuals, disaggregated by grade, ethnicity, race, and gender, who were eligible for participation in the program.(C)An assessment of the effectiveness of the program in advancing the careers of minority commissioned officers. (d)PublicationThe Secretary of Defense shall—(1)publish on an appropriate publicly available website of the Department of Defense the reports required by subsections (b) and (c); and(2)ensure that any data included with each such report is made available in a machine-readable format that is downloadable, searchable, and sortable.(e)Implementation dateThe Secretary of Defense shall implement the program under section 2158 of title 10, United States Code, as added by subsection (a), not later than one year after the date of the enactment of this Act.(f)DefinitionsIn this section:(1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(2)The term minority person means any individual who is a citizen of the United States and who is—(A)Asian American;(B)Native Hawaiian;(C)a Pacific Islander;(D)African American;(E)Hispanic;(F)Puerto Rican;(G)Native American;(H)an Alaska Native; or(I)female.(3)The term minority commissioned officer means any commissioned officer who is a minority person.(4)The term machine-readable has the meaning given that term in section 3502(18) of title 44, United States Code.7.Diversity in selection boards and record keeping by selection boards(a)Diverse membership(1)Active duty selection boards(A)OfficersSection 612(a)(1) of title 10, United States Code, is amended by adding at the end the following new sentence: The members of a selection board shall represent the diversity of the armed forces to the extent practicable.. (B)Warrant OfficersSection 573(b) of such title is amended by adding at the end the following new sentence: The members of a selection board shall represent the diversity of the armed forces to the extent practicable..(2)Reserve components selection boardsSection 14102(b) of such title is amended by adding at the end the following new sentence: The members of a selection board shall represent the diversity of the armed forces to the extent practicable..(3)Other selection boards(A)In generalThe Secretary of Defense shall ensure that the members of each selection board described in subparagraph (B) represent the diversity of the armed forces to the extent practicable.(B)Selection board describedA selection board described in this subparagraph is any selection board used with respect to the promotion, education, or command assignments of members of the Armed Forces that is not covered by the amendments made by this subsection.(b)Record keeping(1)Active duty selection board recordsSection 618 of title 10, United States Code, is amended by adding at the end the following new subsection:(h)The Secretary concerned shall require that the following information be retained for a period of not less than 10 years:(1)An appointment to a selection board under section 612 of this title.(2)Information furnished to a selection board under section 615 of this title.(3)Each report of a selection board submitted under section 617(a) of this title.(4)Actions taken under this section..(2)Other selection boards(A)In generalThe Secretary of Defense shall ensure the following information associated with a selection board described in subparagraph (B) be retained for a period of not less than 10 years:(i)An appointment to the selection board.(ii)Information furnished to the selection board.(iii)Each report of the selection board.(iv)Actions taken in response to a report described by clause (iii).(B)Selection board describedA selection board described in this subparagraph is any selection board used with respect to the promotion, education, or command assignments of members of the Armed Forces that is not covered by the amendment made by paragraph (1).8.Redaction of personally identifiable information from records furnished to a promotion board(a)Active-Duty officersSection 615(b) of title 10, United States Code, is amended—(1)by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F), respectively;(2)in the matter preceding subparagraph (A), as redesignated by paragraph (1), by inserting (1) before The Secretary;(3)in subparagraph (C), as so redesignated, by striking whose name is furnished to the board and inserting under consideration by the board for promotion;(4)by striking subparagraph (B), as so redesignated, and further redesignating subparagraphs (C) through (F), as so redesignated, as subparagraphs (B) through (E), respectively; and(5)by adding at the end the following new paragraph:(2)The Secretary of the military department concerned shall redact any personally identifiable information from the information furnished to a selection board under this section..(b)Reserve officersSection 14107(b) of title 10, United States Code, is amended—(1)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively;(2)in the matter preceding subparagraph (A), as redesignated by paragraph (1), by inserting (1) before The Secretary;(3)in subparagraph (C), as so redesignated, by striking whose name is furnished to the board and inserting under consideration by the board for promotion;(4)by striking subparagraph (B), as so redesignated, and further redesignating subparagraphs (C) through (E), as so redesignated, as subparagraphs (B) through (D), respectively; and(5)by adding at the end the following new paragraph:(2)The Secretary of the military department concerned shall redact any personally identifiable information from the information furnished to a promotion board under this section..(c)Enlisted membersEach Secretary of a military department shall prescribe regulations that require the redaction of any personally identifiable information from the information furnished to a board that considers for promotion an enlisted member of an Armed Force under the jurisdiction of that Secretary.9.Plans to increase female and minority representation in the Armed Forces(a)Plans requiredThe Secretary of Defense and each Secretary of a military department shall develop plans to increase, with respect to female and minority members of the Armed Forces under the jurisdiction of that Secretary, the following:(1)Recruitment.(2)Retention.(3)Representation in grades above E–7.(b)ElementsEach plan developed under this section shall include clearly defined goals, performance measures, and timeframes.(c)GoalsA goal under subsection (b) shall be to exceed, by not less than 100 percent, the rate at which the number of members described in subsection (a)(3) increased during the five years immediately preceding the date of the enactment of this Act.(d)SubmittalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a copy of each plan developed under this section by that Secretary.(e)ReportThree months after submitting a plan under subsection (d), and quarterly thereafter for five years, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report indicating the number of female and minority members in grades above E–7 in each Armed Force under the jurisdiction of that Secretary.10.Special Inspector General for Racial and Ethnic Disparities in the Armed Forces and other inspector general matters(a)Special Inspector General for Racial and Ethnic Disparities in the Armed Forces(1)PurposesThe purposes of this section are the following:(A)To provide for the independent and objective conduct and supervision of audits and investigations relating to racial and ethnic disparities in military personnel and military justice systems, and White supremacy among military personnel.(B)To provide recommendations to the Secretary of Defense and to Congress on actions necessary to eliminate racial and ethnic disparities in military personnel and military justice systems.(2)Office of Inspector GeneralTo carry out the purposes specified in paragraph (1), there is hereby established in the Department of Defense the Office of the Special Inspector General for Racial and Ethnic Disparities in the Armed Forces.(3)Appointment of Inspector General(A)Nomination; appointmentThe head of the Office of the Special Inspector General for Racial and Ethnic Disparities in the Armed Forces is the Special Inspector General for Racial and Ethnic Disparities (in this section referred to as the Inspector General), who shall be appointed by the President, by and with the advice and consent of the Senate.(B)QualificationsThe appointment of the Inspector General shall be made solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations.(C)Deadline for nominationThe first nomination of an individual as Inspector General shall be made not later than 90 days after the date of the enactment of this Act.(D)CompensationThe annual rate of basic pay of the Inspector General shall be the annual rate of basic pay provided for positions at level IV of the Executive Schedule under section 5315 of title 5, United States Code.(E)Prohibition on political activitiesFor purposes of section 7324 of title 5, United States Code, the Inspector General shall not be considered an employee who determines policies to be pursued by the United States in the nationwide administration of Federal law.(F)RemovalThe Inspector General shall be removable from office in accordance with the provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.).(4)Assistant Inspector GeneralThe Inspector General shall, in accordance with applicable laws and regulations governing the civil service, appoint an Assistant Inspector General for Military Justice who shall have the responsibility for auditing and investigation activities relating to racial and ethnic disparities within the military justice system.(5)Supervision(A)In generalExcept as provided in subparagraph (B), the Inspector General shall report directly to, and be under the general supervision of, the Secretary of Defense.(B)Independence to conduct investigations and auditsNo officer of the Department of Defense shall prevent or prohibit the Inspector General from initiating, carrying out, or completing any audit or investigation related to racial and ethnic disparities or from issuing any subpoena during the course of any such audit or investigation.(6)Duties(A)Oversight of military justiceIt shall be the duty of the Inspector General to conduct, supervise, and coordinate audits and investigations of—(i)the effect of military justice policies and practices on racial and ethnic disparities, including overrepresentation of minorities in actions related to investigations, courts-martial, nonjudicial punishments, and other military justice actions as determined by the Inspector General;(ii)the effect of military personnel policies and practices, including recruiting, accessions, and promotions, on racial and ethnic disparities, including underrepresentation of minorities among members of the Armed Forces under the jurisdiction of the Secretary of a military department in grades above E–7;(iii)the scope and efficacy of existing diversity and inclusion offices and programs within the Department of Defense; and(iv)White supremacist activities among military personnel and any other issues, determined by the Inspector General, necessary to address racial and ethnic disparities within the Armed Forces under the jurisdiction of the Secretary of a military department.(B)Other duties related to oversightThe Inspector General shall establish, maintain, and oversee such systems, procedures, and controls as the Inspector General considers appropriate to discharge the duties under subparagraph (A).(C)Duties and responsibilities under Inspector General Act of 1978In addition to the duties specified in subparagraphs (A) and (B), the Inspector General shall also have the duties and responsibilities of inspectors general under the Inspector General Act of 1978.(D)Coordination of effortsIn carrying out the duties, responsibilities, and authorities of the Inspector General under this subsection, the Inspector General shall coordinate with, and receive the cooperation of each of the following:(i)The Inspector General of the Department of Defense.(ii)The Inspector General of the Army.(iii)The Inspector General of the Navy.(iv)The Inspector General of the Air Force.(7)Powers and authorities(A)Authorities under Inspector General Act of 1978In carrying out the duties specified in paragraph (6), the Inspector General shall have the authorities provided in section 6 of the Inspector General Act of 1978. (B)Audit standardsThe Inspector General shall carry out the duties specified in paragraph (6)(A) in accordance with section 4(b)(1) of the Inspector General Act of 1978.(8)Personnel, facilities, and other resources(A)PersonnelThe Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the duties of the Inspector General, subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates.(B)Employment of experts and consultantsThe Inspector General may obtain services as authorized by section 3109 of title 5, United States Code, at daily rates not to exceed the equivalent rate prescribed for grade GS–15 of the General Schedule by section 5332 of such title.(C)Contracting authorityTo the extent and in such amounts as may be provided in advance by appropriations Acts, the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and make such payments as may be necessary to carry out the duties of the Inspector General.(D)ResourcesThe Secretary of Defense, as appropriate, shall provide the Inspector General with appropriate and adequate office space at appropriate locations of the Department of Defense, together with such equipment, office supplies, and communications facilities and services as may be necessary for the operation of such offices, and shall provide necessary maintenance services for such offices and the equipment and facilities located therein.(E)Assistance from Federal agencies(i)In generalUpon request of the Inspector General for information or assistance from any department, agency, or other entity of the Federal Government, the head of such entity shall, insofar as is practicable and not in contravention of any existing law, furnish such information or assistance to the Inspector General, or an authorized designee.(ii)Reporting of refused assistanceWhenever information or assistance requested by the Inspector General is, in the judgment of the Inspector General, unreasonably refused or not provided, the Inspector General shall report the circumstances to the Secretary of Defense, as appropriate, and to the appropriate congressional committees without delay.(9)Reports(A)Quarterly reportsNot later than 30 days after the end of each fiscal-year quarter, the Inspector General shall submit to the Secretary of Defense and the congressional defense committees a report summarizing the activities of the Inspector General for the previous quarter.(B)Annual reportsThe Inspector General shall submit to the Secretary of Defense and the congressional defense committees each year a report presenting recommendations for changes to policy, practice, regulation, and statute to eliminate disparities within the military personnel and military justice systems and to eliminate White supremacist activities among military personnel.(C)Occasional reportsThe Inspector General may, from time to time, submit additional reports containing findings and recommendations at the discretion of the Inspector General.(D)Online publicationThe Inspector General shall publish each report under this paragraph on a publicly available website not later than seven days after submission to the Secretary of Defense and the congressional defense committees.(E)Congressional defense committees definedIn this paragraph, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(10)FundingThis section shall be carried out using not more than $10,000,000 of funds authorized to be appropriated in this Act for Operation and Maintenance, Defense-wide, and no additional amounts are authorized to be appropriated to carry out this section.(b)Amendments to the Inspector General ActThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 3(b)—(A)by inserting (1) before An Inspector General; (B)by inserting after the first sentence the following: An Inspector General may only be removed by the President before the expiration of the term of the Inspector General for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority.; and(C)by adding at the end the following new paragraphs:(2)If an Inspector General is removed by the President under paragraph (1) fewer than 30 days after the President has communicated in writing the reasons for such removal pursuant to paragraph (1), the Inspector General shall submit to the Council of the Inspectors General on Integrity and Efficiency a report that includes the following information:(A)A description of the facts and circumstances of each investigation involving a senior government employee (as defined in section 5 of this Act) being conducted by that Inspector General at the time of such removal.(B)Any other matter that the Inspector General determines to include.(3)Any individual serving as the head of an Office of Inspector General, after the removal of an Inspector General under paragraph (1), shall issue to the Council of the Inspectors General on Integrity and Efficiency a report identifying any instances in which an investigation or matter described in paragraph (2) is closed prior to its completion, with a description of the reasons for closing the investigation or matter.; and(2)in section 8G(e), by adding at the end the following new paragraph:(3)In the event of the removal of an Inspector General, the Council of the Inspectors General on Integrity and Efficiency shall—(A)investigate the reasons for removal provided by the President;(B)publish a report including the determination of the Council whether the reasons described in subparagraph (A) are in accordance with the relevant provisions relating to for cause removal; (C)review any investigation that was being conducted by the Inspector General at the time of such removal; and(D)submit, to the congressional committees the Council determine to be relevant, a report that includes the determination of the Council whether an investigation described in subparagraph (C) motivated such removal..11.Tracking mechanism and reporting requirements for supremacist, extremist, and criminal gang activity in the Armed Forces(a)Process requiredThe Secretary of Defense shall develop and implement a process to track investigations, criminal and administrative actions, and final determinations with respect to conduct of members of the covered Armed Forces that is prohibited under Department of Defense Instruction 1325.06, titled Handling Dissident and Protest Activities Among Members of the Armed Forces, or any successor instruction.(b)ElementsThe process under subsection (a) shall include the following:(1)A mechanism that military criminal investigative organizations may use—(A)to track criminal investigations into the prohibited conduct described in subsection (a), including a mechanism to track those investigations that are forwarded to commanders for administrative action;(B)to provide relevant information from criminal investigations and administrative actions to civilian law enforcement agencies; and(C)to track final administrative actions taken with respect to investigations that are referred to commanders.(2)A mechanism commanders may use to provide information to military criminal investigative organizations on any serious conduct under consideration for administrative action or any final administrative actions taken with respect to the prohibited conduct described in subsection (a).(3)A standardized database, shared among the covered Armed Forces, to ensure that the tracking required under subsection (a) is carried out in the same manner across such Armed Forces. (c)ReportsNot later than December 1 of each year beginning after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the process implemented under subsection (a). Each report shall include—(1)the number of investigations, criminal and administrative actions, and final determinations tracked over the preceding year; and(2)of the actions enumerated under paragraph (1), the number of instances in which information on the conduct of a member of the covered Armed Forces was referred to civilian law enforcement agencies as a result of the investigation or action.(d)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on the Judiciary and the Committee on Armed Services of the Senate; and(B)the Committee on the Judiciary and the Committee on Armed Services of the House of Representatives.(2)The term covered Armed Forces means the Army, the Navy, the Air Force, the Marine Corps, and the Space Force.12.Punitive article on violent extremism(a)Violent extremism(1)In generalSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 916 (article 116 of the Uniform Code of Military Justice) the following new section (article):916a. Art. 116a.Violent extremism(a)ProhibitionAny person subject to this chapter who—(1)knowingly commits a covered offense against—(A)the Government of the United States; or(B)any person or class of people;(2)(A)with the intent to intimidate or coerce any person or class of people; or(B)with the intent to influence, affect, or retaliate against the policy or conduct of the Government of the United States or any State; and(3)does so—(A)to achieve political, ideological, religious, social, or economic goals; or(B)in the case of an act against a person or class of people, for reasons relating to the race, religion, color, ethnicity, sex, age, disability status, national origin, sexual orientation, or gender identity of the person or class of people concerned,is guilty of violent extremism and shall be punished as a court-martial may direct.(b)Attempts, solicitation, and conspiracyAny person who attempts, solicits, or conspires to commit an offense under this section shall be punished in the same manner as a person who completes the offense.(c)DefinitionsIn this section:(1)Covered offenseThe term covered offense means—(A)loss, damage, destruction, or wrongful disposition of military property of the United States, in violation of section 908 of this title (article 108);(B)waste, spoilage, or destruction of property other than military property of the United States, in violation of section 909 of this title (article 109);(C)communicating threats, in violation of section 915 of this title (article 115);(D)riot or breach of peace, in violation of section 916 of this title (article 116);(E)provoking speech or gestures, in violation of section 917 of this title (article 117);(F)murder, in violation of section 918 of this title (article 118);(G)manslaughter, in violation of section 919 of this title (article 119);(H)larceny or wrongful appropriation, in violation of section 921 of this title (article 121);(I)robbery, in violation of section 922 of this title (article 122);(J)kidnapping, in violation of section 925 of this title (article 125);(K)assault, in violation of section 928 of this title (article 128);(L)conspiracy to commit an offense specified in any of subparagraphs (A) through (K), as punishable under section 881 of this title (article 81);(M)solicitation to commit an offense specified in any of subparagraphs (A) through (K), as punishable under section 882 of this title (article 82); or(N)an attempt to commit an offense specified in any of subparagraphs (A) through (K), as punishable under section 880 of this title (article 80).(2)StateThe term State includes any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other possession or territory of the United States..(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 916 (article 116) the following new item:916a. 116a. Violent extremism..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply to offenses committed on or after such date.13.Plan to improve responses to pregnancy and childbirth by members of the Armed Forces and employees of the Department of Defense(a)Plan requiredThe Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop a plan to ensure that the career of a covered individual is not unduly affected because of being a covered individual. The plan shall address the following policy considerations:(1)Enforcement and implementation of the Pregnancy Discrimination Act (Public Law 95–555; 42 U.S.C. 2000e(k)) by the Department of Defense and the Equal Employment Opportunity Commission with regards to civilian employees of the Department of Defense.(2)The need for individual determinations regarding the ability of members of the Armed Forces to serve during and after pregnancy.(3)Responses to the effects specific to covered individuals who reintegrate into home life after deployment.(4)Pregnancy discrimination training, including comprehensive education of new policies to diminish stigma, stereotypes, and negative perceptions regarding covered individuals, including with regards to commitment to the Armed Forces and abilities.(5)Opportunities to maintain readiness when positions are unfilled due to pregnancy, medical conditions arising from pregnancy or childbirth, pregnancy convalescence, or parental leave.(6)Reasonable accommodations for covered individuals in general and specific accommodations based on career field or military occupational specialty.(7)Reissuing school enrollments or special assignments to covered individuals.(8)Extended assignments and performance reporting periods for covered individuals.(9)A mechanism by which covered individuals may report harassment or discrimination, including retaliation, relating to being a covered individual.(b)Report on planNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report detailing the plan required under this section and a strategy to implement the plan.(c)ImplementationNot later than two years after the date of the enactment of this Act, the Secretary shall—(1)complete implementation of the plan under this section; and(2)submit to the congressional defense committees a report detailing the research performed, considerations, and policy changes implemented under this section.(d)DefinitionsIn this section:(1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(2)The term covered individual means a member of the Armed Forces or civilian employee of the Department of Defense who—(A)is pregnant;(B)gives birth to a child; or(C)incurs a medical condition arising from pregnancy or childbirth.14.Improvement to breast cancer screeningSection 1074d(b)(2) of title 10, United States Code, is amended by inserting before the period at the end the following: , including through the use of digital breast tomosynthesis.15.Pilot program on temporary issuance of maternity-related uniform items(a)Pilot programThe Director of the Defense Logistics Agency, in coordination with the Secretaries concerned, shall carry out a pilot program under which each Secretary concerned shall establish an office for issuing maternity-related uniform items to pregnant members of the Armed Forces, on a temporary basis and at no cost to such members. In carrying out the pilot program, the following actions shall be taken:(1)The Director shall ensure that offices under the pilot program maintain a stock of each type of maternity-related uniform item determined necessary by the Secretary concerned, including service uniforms items, utility uniform items, and other items relating to the command and duty assignment of the member requiring issuance.(2)The Director shall ensure that such items have not been treated with the chemical permethrin.(3)The Director, in coordination with the Secretary concerned, shall determine a standard number of maternity-related uniform items that may be issued per member.(4)The Secretary concerned shall ensure that any member receiving a maternity-related uniform item returns such item to the applicable office established under the pilot program on the date on which the Secretary concerned determines the member no longer requires such item.(5)The Secretary concerned shall inspect, process, repair, clean, and re-stock items returned by a member pursuant to paragraph (4) for re-issuance from such office.(6)The Director, in coordination with the Secretaries concerned, may issue such guidance and regulations as necessary to carry out the pilot program.(b)TerminationNo maternity-related uniform items may be issued to a member of the Armed Forces under the pilot program after September 30, 2026.(c)ReportNot later than September 30, 2025, the Director of the Defense Logistics Agency, in coordination with the Secretaries concerned, shall submit to the congressional defense committees a report on the pilot program. Such report shall include each of the following:(1)For each year during which the pilot program was carried out, the number of members of the Armed Forces who received a maternity-related uniform item under the pilot program.(2)An overview of the costs associated with, and any savings realized by, the pilot program, including a comparison of the cost of maintaining a stock of maternity-related uniform items for issuance under the pilot program versus the cost of providing allowances to members for purchasing such items.(3)A recommendation on whether the pilot program should be extended after the date of termination under subsection (b) and whether legislation is necessary for such extension.(4)Any other matters that the Secretary of Defense determines appropriate.(d)DefinitionsIn this section, the terms congressional defense committees and Secretary concerned have the meaning given those terms in section 101(a) of title 10, United States Code. (e)FundingOf the amounts authorized to be appropriated for fiscal year 2021 for the Department of Defense for operation and maintenance, Defense-wide, $10,000,000 shall be available to carry out the pilot program.